DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 25 May 2022. It is noted that this application benefits from Provisional Patent Application Serial No. 62/923,164 filed 18 October 2019. Claims 1, 10, and 19 have been amended. The Information Disclosure Statement (IDS) filed 17 June 2022 has been entered and considered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


[4]	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 as presented by amendment recites “...wherein the execution affinities are determined across a plurality of operating environments...”. With respect to execution affinities, the Specification provides that the inventive method includes a step of “...defining execution affinities...” (Specification paragraph [0005]). Paragraph [0028] further indicates that defining execution affinities is a step in the workflow design-time. 
While the Specification indicates that the workflow is intended for use across a plurality of platforms, generally, the disclose related to “execution affinities” does not provide any process by which execution affinities are determined across a plurality of operating environments. 

Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the Specification does not provide any process, steps, or functions by which execution affinities are determined during a design process across a plurality of operating environments.

For purposes of further examination, Examiner assumes a design of the workflow includes consideration of execution across multiple operating systems, generally.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claims 1-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (United States Patent Application Publication No. 2021/0110345) in view of Kadakia et al. (United States Patent Application Publication No. 2021/0117302) in view of Anand et al. (United States Patent Application Publication No. 2020/0348964), and further in view of Rusanu et al. (United States Patent Application Publication No. 2021/0094176).
 
With respect to (currently amended) claim 1, Iyer et al. disclose a method for a workload management and automation service between Robotic Process Automation (RPA) for Business Process Management (BPM) and RPA bot engine technology, the method comprising:  executing a workflow design-time using a Representational State Transfer (REST) Application Programing Interface (API) (Iyer et al.; paragraphs [0026] [0032] [0048]-[0052]; See at least workflow designer/developer suite. See further presentation layer is an REST API including setting and design functions directed to “conductor”, i.e., runtime, queuing of activity sequences, and scheduling of activities etc.), the workflow design-time comprising: defining a task, process, and run-time requirements of work (Iyer et al.; paragraphs [0026] [0032] [0048]-[0050] [0069][0070]; See at least workflow design including sequences of activities including notifications and monitoring, jobs start and stop, and scheduling etc., i.e., run-time requirements);  assembling and sequencing of the work into a workflow based on the task, process, and run-time requirements (Iyer et al.; paragraphs [0069]-[0074]; See at least adding sequences of activities to workflow); defining execution affinities, dependencies, and completion criteria of the workflow (Iyer et al.; paragraphs [0048]-[0054]; See at least configuration, queuing, scheduling, monitoring endpoints); and scheduling the workflow based on the execution affinities, the dependencies, and the completion criteria of the workflow (Iyer et al.; paragraphs [0048]-[0052] [0069]; See at least configuration, logging, monitoring, and queuing/scheduling functionality included in workflow design for execution by conductor/orchestrator); executing a workflow run-time using a request/response API, the workflow run-time comprising: executing the workflow based on the request for the work using the workflow design-time (Iyer et al.; paragraphs [0035]-[0038]; See at least conductor/orchestrator executes completed/selected workflows including managing and directing robots in accordance with the designed workflow).

With respect to “receiving a request for the work” and “sending a response to the request for the work after executing the workflow using the request/response API”, while Iyer et al. disclose a REST API utilized in the design/development process and further specify that the API inputs direct the execution of the workflow by “conductor”, i.e., “runtime”, Iyer et al. fail to provide an example of receiving a request for the work in order to launch a workflow and/or providing a response to the request upon completion of the workflow. 

However, as evidenced by Kadakia et al., it is well known in the art to provide a conductor, i.e., runtime, which includes functionality of receiving a request to start or stop a workflow from a user (Kadakia et al.; paragraphs [0032] [0053]-[0055]; See at least user requests and commands to start/stop workflows and robots). Kadakia et al. further disclose use of the API to monitor and send and receive notifications (Kadakia et al.; paragraphs [0032] [0034] [0053]-[0056]; See at least notification/responses to user based on status and completion of task segments in the workflow).

Claim 1 further includes “...scheduling the workflow...” step to further specify “...scheduling the workflow in a plurality of operating environments, the scheduling being based on the execution affinities, the dependencies, and the completion criteria of the workflow, and one or more events associated with at least one of the plurality of operating environments...”.

With respect to these elements, Iyer et al. disclose an RPA workflow scheduling process which includes robotic and manual events (Iyer et al.; paragraph [0036]). Iyer et al. further indicate that the distributed executing robots implementing tasks and functions of the workflow are debugged for all robot types by an executable designer and Iyer et al further specify that this process includes automating processes across various systems, which Examiner notes are reasonably considered to distinct/different operating environments (Iyer et al.; paragraphs [0036]-[0037]). Iyer et al. fail to expressly state that the scheduling process specifically accommodates a plurality of operating environments.

However, as evidenced by Anand et al., it is well-known to the automated workflow art to include in a scheduling process triggering and sequencing of tasks across different operating environments such that robotic participants requiring operation in disparate operating environments are assigned tasks (Anand et al.; paragraphs [0024] [0036]-[0037] and [0041]; See at least workflow scheduling across different operating environments and adaptation to execute bots operating/coded in different languages, i.e., a plurality of operating environments).

Claim 1 has been amended with respect to the previously recited “execution affinities” to further specify “...wherein the execution affinities are determined across a plurality of operating environments...”.

As noted above, while Iyer et al. further indicate that the distributed executing robots implementing tasks and functions of the workflow are debugged for all robot types by an executable designer, Iyer et al. fail to expressly state that the scheduling process specifically accommodates a plurality of operating environments.

However, Anand et al. disclose a design and scheduling process which considers execution of specific tasks in the workflow in disparate operating environments during workflow design (Anand et al.; paragraphs [0024] [0036]-[0037] and [0041]; See at least workflow scheduling across different operating environments and adaptation (i.e., consideration of “affinities”) to execute bots operating/coded in different languages, i.e., a plurality of operating environments. See consideration under 35 U.S.C. 112(a) above).

Claim 1 has been amended to include “...auditing the workflow for abnormal conditions and implementing reruns and server redundancy checks based on the abnormal conditions...”.

With respect to this element, Iyer et al. fail to disclose monitoring or auditing the workflow for abnormal conditions and implementing reruns and checks responsive to an abnormal condition.

However, as evidenced by Rusanu et al., it is well known in the art to monitor or audit execution of an RPA workflow for exceptions and errors, i.e., abnormal conditions. It is further well known to execute error handling including status checks and re-try processes, i.e., reruns, based on the error handling (Rusanu et al.; paragraphs [0045]-[0050]; See at least recovery from failure including status monitoring and re-try mechanisms).    

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the API-driven conductor, i.e., runtime, features of Iyer et al. by further including a request/response function to initiate workflows and workflow actions and further to provide notifications of completion status to users as taught by Kadakia et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose the use of and API-driven conductor to control execution of workflows in the context of a system and method for designing and executing RPA workflows and Kadakia et al. similarly discloses the utility of an API-driven conductor further including a user initiating workflows and activities via a request and receiving responses from the system at different completion states in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of maximizing efficiencies gained though automation while judiciously requesting human interaction only when required by a given state of an automated workflow thereby enabling the user to minimize attention given to the executing workflow (Kadakia et al.; paragraph [0055]).

Regarding the combination that further includes Anand et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the scheduling conductor, i.e., runtime, features of Iyer et al. by further including specific adaptations of the scheduling process to accommodate robotic participants operating in distinct environments as taught by Anand et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose scheduling of workflows employing robots of distinct coding environments in the context of a system and method for designing and executing RPA workflows and Anand et al. similarly discloses adapting an RPA-workflow scheduling processes to accommodate robotic participants operating in distinct environments in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of maximizing efficiencies gained though automation by improving the scalability of costs associated with executing RPA workflows utilizing robotic participants executing in disparate operating environments (Anand et al.; paragraph [0004]).

Regarding the combination that further includes Rusanu et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the scheduling conductor, i.e., runtime, features of Iyer et al. by further including well-known workflow monitoring/auditing procedures including error handling and re-trying failed processes as taught by Rusanu et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose scheduling of workflows employing robots of distinct coding environments in the context of a system and method for designing and executing RPA workflows and Rusanu et al. similarly disclose performing auditing/monitoring for errors and exceptions and further including responsive status checks and retry mechanisms in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of maximizing efficiencies gained though automation by providing for efficient checks and re-execution processes for executing RPA workflows utilizing robotic participants thereby improving the adaptability and accuracy of automated processes.
With respect to claim 2, Iyer et al. disclose a method wherein the workflow design-time further comprises: receiving, from a user, updated completion criteria of the workflow (Iyer et al.; paragraphs [0029]-[0031]; See at least suggested sequences of activities added or entered manually by user. Each sequence of activities added is reasonably changed or updated completion criteria absent further clarification); and updating the scheduling the workflow using the updated completion criteria of the workflow (Iyer et al.; paragraphs [0029]-[0031] [0070]; See at least workflow sequences added, i.e., completion criteria updated). 
With respect to claim 3, Iyer et al. fail to disclose setting a priority for a workflow.

However, Kadakia et al. disclose wherein the workflow run-time further comprises: receiving a priority request for the work; and executing the workflow based on the priority request for the work (Kadakia et al.; paragraphs [0052] [0053]; See at least user defines priority for the workflow in the design).

Regarding claim 3, the conclusions of obviousness and rationale to modify as applied above to claim 1 are applicable to claim 3 and are herein incorporated by reference. With respect to claim 4, Iyer et al. disclose a method wherein the workflow design-time further comprises: sending, to a user, the scheduling of the workflow based on the execution affinities, the dependencies, and the completion criteria of the workflow (Iyer et al.; paragraphs [0026] [0029]; See at least delivery of sequence and predicted or suggested sequences to the user); receiving feedback based on the sending the scheduling of the workflow (Iyer et al.; paragraphs [0029]-[0031]; See at least suggested sequence either accepted or rejected and further used as feedback to predict next sequence); and updating the scheduling the workflow using the feedback (Iyer et al.; paragraphs [0026] [0029]; See at least sequences built based on suggested sequences and user responses).

With respect to claims 5-6, while Iyer et al. disclose notifications functionality and further include execution of workflows by a conductor component, Iyer et al. are silent with respect to requests and response during runtime. However, with respect to claim 5, Kadakia et al. disclose a method wherein the workflow run-time further comprises: receiving a return response based on the sending the response to the request for the work, the return response including response data (Kadakia et al.; paragraphs [0052]-[0054]; See at least system send notification to user requiring input from the user based on a completion state of the workflow). With respect to claim 6, Kadakia et al. disclose a method wherein the response data the return response comprises specific parameters required for the workflow design-time for executing a computer resource (Kadakia et al.; paragraphs [0052]-[0056]; See at least notifications for approval or validation required from the end user. The approval or validation subsequently triggers specific workflow processes, i.e., executes a computer resource, responsive to the user input). 
With respect to claim 7, Kadakia et al. disclose a method wherein the workflow design-time further comprises: updating the scheduling the workflow based on the specific parameters required for the workflow design-time (Kadakia et al.; paragraphs [0052]-[0056]; See at least response from workflow design executed based on user response), the specific parameters required for the workflow design-time being used as an input for the workflow design-time (Kadakia et al.; paragraphs [0042] [0043]; See at least user inputs define sequences which are compiled during design to create long running workflows).

Regarding claims 5-7, the conclusions of obviousness and rationale to modify as applied above to claim 1 are applicable to claims 5-7 and are herein incorporated by reference.

Claims 10-16 substantially repeat subject matter addressed above with respect to method claims 1-7 as directed to the enabling system. With respect to these elements, Iyer et al. disclose enabling the disclosed method employing analogous systems and executable instructions. Accordingly, claims 10-16 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-7.


[6]	Claims 8-9, 17-18, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (United States Patent Application Publication No. 2021/0110345) in view of Kadakia et al. (United States Patent Application Publication No. 2021/0117302) in view of Anand et al. (United States Patent Application Publication No. 2020/0348964), in view of Rusanu et al. (United States Patent Application Publication No. 2021/0094176), as applied to claim 1 above, and further in view of Parimelazhagan et al. (United States Patent Application Publication No. 2018/0197123).
  
With respect to claims as presented by amendment 8 and 9, while both Iyer et al. and Kadakia et al. disclose a designer function, i.e., design time, and a conductor function, i.e., run time, residing in the same software suite, and both further disclose interfaces for interaction with the design and run components, neither specify that a single interface is applied in which user credentials enable access to both functions.

However, as evidenced by Parimelazhagan et al., it is well-known in the art to provide both workflow design and run functions in a single unified software package and it is further well-known to provide authentication to both accessed through a common interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface).   

With respect to claim 8, Parimelazhagan et al. disclose a method further comprising displaying the executing the workflow design-time and the executing the workflow run-time in real-time via a single graphical user interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface).
With respect to claim 9, Parimelazhagan et al. disclose a method further comprising: receiving user credentials from a user; and based on the user credentials, authenticating the user for both the workflow design-time and the workflow run-time, wherein the user accesses both the workflow design-time and the workflow run-time via the single graphical user interface (Parimelazhagan et al.; paragraphs [0029] [0081] [0082]; See at least developer and control component including “runner” accessed and authenticate through a common interface).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the design and conductor interfaces of Iyer et al. by further including a unified interface having complete and partial authentications as taught by Parimelazhagan et al. The instant invention is directed to a system and method for designing and executing RPA workflows. As Iyer et al. disclose the use of interfaces to access both design and execution functions context of a system and method for designing and executing RPA workflows and Parimelazhagan et al. similarly disclose the utility of a unified interface having complete and partial authentications in the context of a system and method for designing and executing RPA workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing an efficient design and execution environment while maintaining authentication controls for instances in which a user may need both or only one of design and execution functions (Parimelazhagan et al.; paragraph [0082]).

Claims 17-18 and 19-20 as presented by amendment substantially repeat subject matter addressed above with respect to claims 8-9 as directed to the enabling system and computer-executable instructions. With respect to these elements, Iyer et al. disclose enabling the disclosed method employing analogous systems and executable instructions. Accordingly, claims 17-18 and 19-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 8-9.

Response to Remarks/Amendment

[7]	Applicant's remarks filed 2 February 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

[i]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.


Conclusion
[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Patel et al., CLOUD-BASED AUTOMATED TEST EXECUTION FACTORY, United States Patent Application Publication No. 2018/0341573, paragraphs [0071]-[0072] and [0101]: Relevant Teachings: Patel et al. discloses a system and method which test machine-agent systems. The system further tests error identification and provides for correction in the test workflow prior to deployments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683